 

EXHIBIT 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Employment Agreement”) dated this 28th day of May,
2003 but effective as of May 1, 2003 (the “Effective Date”) is made by and
between J.D. EDWARDS & COMPANY, a Delaware corporation (“J.D. Edwards”) and
Richard Mathews (“Mathews”).

 

RECITALS

 

A.   J.D. Edwards is engaged in the business of providing business-to-business
software and services to enable companies to engage in collaborative commerce
with their suppliers, customers and other business partners.

 

B.   Mathews is currently employed by J.D. Edwards in the position of Senior
Vice President and J.D. Edwards wishes to retain Mathews in the employment of
J.D. Edwards for a period of at least one (1) year from the Effective Date of
this Employment Agreement.

 

It is agreed between J.D. Edwards and Mathews as follows:

 

1.   Employment.  J.D. Edwards hereby agrees to employ Mathews to perform the
duties and responsibilities set forth in the job description attached as
Attachment A to this Employment Agreement together with such other duties and
responsibilities as shall be assigned to him from time to time by J.D. Edwards
CEO or Board of Directors which shall be consistent with Mathews’ job
description. Mathews accepts such employment with J.D. Edwards upon the terms
and conditions of this Employment Agreement and agrees to perform the duties and
responsibilities described in this Section in accordance with all policies,
procedures, rules and regulations adopted by J.D. Edwards Board of Directors or
senior management. During the term of his employment, Mathews agrees to devote
his full time and attention, skills and efforts to the performance of his duties
and responsibilities on behalf of J.D. Edwards and to maintain and promote the
business of J.D. Edwards.

 

2.   Term.  Subject to the terms of Section 7, Termination, Mathews shall be
employed by J.D. Edwards for a period of not less than one (1) year commencing
on the Effective Date (the “Initial Employment Term”).

 

3.   Compensation.

 

  3.1.  

Annual Base Salary and Bonus.  Mathews’ compensation from May 1, 2003 until
April 30, 2004 shall be set at an annual base salary of $350,000 with an annual
bonus target incentive of seventy-five percent (75%) of such base salary based
upon the achievement of those certain objectives as determined and approved by
the Compensation Committee of the Board of Directors of J.D. Edwards. Mathews
shall be treated as any other executive with similar performance for purposes of
salary increases established as a result of periodic compensation reviews. In
the event of such compensation

 

Page 1 of 8



--------------------------------------------------------------------------------

 

reviews before April 30, 2004, Mathews’ base salary shall be set at the new
amount. Compensation for subsequent periods shall be established by a written
addendum to this Employment Agreement as approved by the Compensation Committee
of J.D. Edwards Board of Directors, but in no event will be less than the annual
base salary of $350,000.

 

4.   Relocation.  J.D Edwards has partnered with Cendant International
Assignment Services and KPMG to facilitate Mathews’ relocation to the United
States. He will receive a relocation package which includes the following
benefits:

 

  •   reimbursement of customary home sale closing costs for New Zealand home;

 

  •   tax preparation assistance from KPMG to finalize Mathews’ final tax
returns in the United Kingdom and in New Zealand, if applicable, as well as in
preparing his first two year’s tax returns in the United States;

 

  •   reimbursement up to £1,500.00 per vehicle for any loss on sale or lease
breaking penalties associated with Mathews’ cars, appropriate documentation will
be required;

 

  •   temporary living and rental car for 30 days;

 

  •   moving of household goods up to policy limitations from both the UK and
NZ;

 

  •   reimbursement for the purchase of new appliances up to $5,000.00 if the
voltage on major appliances does not match from home to host country;

 

  •   a grossed-up relocation allowance in the amount of $87,500.00.

 

  •   one round trip for Mathews and his immediate family members to visit New
Zealand during this contract year only.

 

In the event that Mathews’ employment ends within 12 months of his move date for
any reason, he agrees to repay a prorated portion of all relocation and
immigration assistance paid by J.D. Edwards based upon the duration of his
employment.

 

5.   Employee Benefits.  Mathews will be eligible to participate in all employee
benefits provided by J.D. Edwards to employees, based upon his position and
tenure, including the following:

 

  5.1.   Health and Life Insurance.  J.D. Edwards agrees to provide to Mathews
(and his spouse and dependents) coverage under J.D. Edwards group health and
life insurance plan, the coverage, terms and benefits of which shall be
determined, from time to time, in the sole discretion of J.D. Edwards Board of
Directors.

 

  5.2.   Paid Time Off.  Mathews shall be entitled to the maximum paid time off
provided for in J.D. Edwards paid time off policy in effect from time to time.

 

Page 2 of 8



--------------------------------------------------------------------------------

 

  5.3.   Qualified/Non-Qualified Plan(s).  Mathews shall be entitled to
participate in any qualified or non-qualified plan(s) adopted by J.D. Edwards
Board of Directors and Mathews fulfills all eligibility requirements under the
terms and conditions of such plan. The J.D. Edwards Board of Directors reserves
the sole right and discretion to adopt or terminate a plan and to establish all
eligibility requirements and other terms and conditions of such plan.

 

6.   Severance Pay.  If Mathews is terminated by J.D. Edwards, Mathews shall be
entitled to receive severance pay in the amount of one year’s then current base
salary and J.D. Edwards will pay for the relocation of him, his family back, and
his household goods to New Zealand. In this case all obligations to repay
relocation expenses are resinded. This relocation assistance will not include
home sale assistance. Mathews’ entitlement to benefits under this Section 6,
Severance Pay, is conditioned upon Mathews and J.D. Edwards entering into a
Separation Agreement substantially in the form attached as Attachment B. This
severance payment will be made to Mathews within 15 business days after the
execution of the Separation Agreement in a one-time, lump sum payment subject to
appropriate tax withholding. If Mathews wishes to voluntarily terminate his
employment with J.D. Edwards within 12 months of relocating to the United
States, he is required to give J.D. Edwards 90 days notice of his intention to
do so. In this case, J.D. Edwards reserves the right to reclaim a pro rated
portion of any monies paid in respect to Mathews’ relocation to the United
States from any monies due to him and will not pay for the relocation of him or
his family back to New Zealand. Notwithstanding the foregoing, however, no
severance allowance shall be paid and J.D. Edwards will not pay for the
relocation of Mathews or his family back to New Zealand if termination is for
Cause within the Initial Employment Term. If Mathews’ employment with J.D.
Edwards ends for any reason and he owes J.D. Edwards money, Mathews agrees that
the amount may be withheld from his pay.

 

  6.1.   COBRA Medical Insurance.  If Mathews’ employment is terminated without
Cause, in addition to the severance payment in accordance with Section 6,
Mathews and his dependents will be eligible for medical insurance (for himself
and his spouse and dependent(s)) under COBRA. Commencing on the date of his
termination for a period of one (1) year, J.D. Edwards will pay the COBRA
premiums in accordance with the standard J.D. Edwards policy in the same
proportion as when Mathews was an employee. Likewise, Mathews will be
responsible to pay the COBRA premiums at the same proportion that he paid for
health care coverage when he was an employee. Mathews and his dependents will be
eligible to continue coverage at his sole cost beyond such date if he should so
elect as provided by applicable law.

 

  6.2.   Management Change in Control Plan.  The J.D. Edwards & Company
Management Change in Control Plan Mathews accepted on October 1, 2001 (the
“Plan”) will remain in full force and effect for the term of this Employment
Agreement and will continue thereafter only so long as Mathews remains an
employee of J.D. Edwards. In the event Mathews is secured as a result of a
change in control all obligations to repay relocation expenses are rescinded.
Therefore, the J.D. Edwards Board of Directors agrees that it waives all rights
under the Plan to remove Mathews as a participant in the Plan, terminate the
Plan with respect to Mathews, amend or

 

Page 3 of 8



--------------------------------------------------------------------------------

 

otherwise modify the Plan in any manner that would be detrimental to Mathews or
serve to reduce the Severance Benefits payable to Mathews under the Plan.

 

  6.3.   Confidentiality and Non-Solicitation.  Mathews acknowledges that he has
signed the J.D. Edwards Employee Nondisclosure Agreement attached as Attachment
C effective                  and confirms that he will continue to abide by the
obligations contained therein. In addition, Mathews agrees that upon termination
from J.D. Edwards he will not solicit or otherwise approach any then customer(s)
of J.D. Edwards for the purpose of selling the products or services of Mathews’
new employer for a period of one (1) year.

 

  6.4.   Indemnification Agreement.  The parties executed the J.D. Edwards &
Company Indemnification Agreement on the Effective Date attached as Attachment D
and incorporated herein to this Employment Agreement (the “Indemnification
Agreement”).

 

  6.5.   Non-Compete.  In consideration of the severance pay set forth in this
Section 6, Mathews agrees not to accept employment with any of the direct
competitors of J.D. Edwards listed on the list of Direct Competitors attached as
Attachment E and incorporated herein to this Employment Agreement of J.D.
Edwards for a period of one (1) year from the date of Mathews’ termination of
employment. On an annual basis, Mathews and J.D. Edwards will mutually agree to
add or eliminate competitors listed on Attachment E.

 

7.   Termination.  J.D. Edwards shall have the right to terminate this
Employment Agreement prior to its expiration only for “Cause” or “Performance”
as set forth below:

 

  7.1.   Termination for Cause.  For the purposes of this Employment Agreement,
“Cause” means the following:

 

  7.1.1.   the willful or intentional and material breach of duty by Mathews in
the course of his employment, including misappropriation or embezzlement in the
performance of his duties under this agreement

  7.1.2.   the habitual neglect by Mathews of his employment duties;

  7.1.3.   Mathews’ final conviction or plea of guilty or nolo contendere to a
felony;

  7.1.4.   the disability of Mathews, which is the continued incapacity, whether
physical or mental, of Mathews to perform his duties, unless waived by J.D.
Edwards. In the event of a termination for disability, Mathews will be eligible
for all J.D. Edwards disability benefits; or

  7.1.5.   Mathews’ gross misconduct resulting in material damage to J.D.
Edwards.

 

  7.2.   Termination for Performance.  For the purposes of this Employment
Agreement, termination for “Performance” shall be as determined by the J.D.

 

Page 4 of 8



--------------------------------------------------------------------------------

 

Edwards Board of Directors in the good faith exercise of their business
judgment.

 

  7.3.   Dispute Resolution.  Should Mathews dispute whether J.D. Edwards has
been reasonable in interpreting “Cause” or “Performance,” then in such event
Mathews may submit the matter to arbitration. The arbitration proceeding shall
be conducted under the applicable rules of the American Arbitration Association
and shall be located in Denver, Colorado. If such organization ceases to exist,
the arbitration shall be conducted by its successor, or by a similar arbitration
organization, at the time a demand for arbitration is made. The decision of the
arbitrator shall be final and binding on both parties. Each party shall be
responsible for its or his own expenses for the arbitrator’s fee, attorney’s
fees, expert testimony, and for other expenses of presenting its or his case.
Other arbitration costs, including fees for records or transcripts, shall be
borne equally by the parties.

 

  7.4.   Compensation Earned Prior to Termination.  In the event that J.D.
Edwards terminates Mathews for Cause during the Initial Employment Term or any
renewal periods, Mathews shall be entitled to the compensation earned prior to
the date of termination as provided for in this Employment Agreement computed
pro rata up to and including that date including any pro rata bonuses accrued or
payable for the fiscal year in which Mathews is so terminated and all benefits
set forth in Section 5 of this Agreement. Mathews shall be entitled to no
further compensation as of the date of termination.

 

  7.5.   Renewal.  This Employment Agreement shall be deemed automatically
renewed for successive one (1) year periods without any further act of J.D.
Edwards, unless, not later than thirty (30) days prior to the end of any period,
either party provides the other with written notice of intent not to renew.

 

  7.6.   Non-renewal.  Any non-renewal of this Employment Agreement shall be
treated as a termination of Mathews without Cause and be governed by the
provisions of this Employment Agreement applicable to terminations without
Cause, including, but not limited to, the payments and benefits due to Mathews
under Sections 3, 4, 5 and 6 of this Employment Agreement. Any non-renewal of
this Employment Agreement by Mathews shall be treated as a voluntary termination
and be governed by the provisions under Section 6 of this Employment Agreement.

 

8.   Cooperation.  The parties hereto agree that, at all times during Mathews’
employment, and following termination of his employment, each party shall avoid
making any remarks about the other party, which for J.D. Edwards shall include
its affiliates, officers, directors, employees and agents that would tend to
disparage or injure the reputation of the other party.

 

Page 5 of 8



--------------------------------------------------------------------------------

 

9.   Miscellaneous.

 

  9.1.   Assignment.  Neither J.D. Edwards nor Mathews may assign this
Employment Agreement or any of their respective obligations hereunder.

 

  9.2.   Notices.  Any notice or other communication provided for or required by
this Employment Agreement shall be given within (i) three (3) business days
after mailing by registered or certified mail, postage prepaid, return receipt
requested, (ii) one (1) business day after deposit with a recognized overnight
courier (such as Federal Express) or (iii) upon delivery if sent by facsimile
transmission or in person in each case to the following address:

 

To J.D. Edwards:

 

J.D. Edwards & Company

One Technology Way

Denver, Colorado 80237

Attn: Vice President, General Counsel

 

To Richard Mathews:

 

Richard Mathews

XXXXXX

XXXXXX, XX XXXXX

 

Or at such other address or addresses as J.D. Edwards or Mathews may designate.

 

  9.3.   Governing Law.  This Employment Agreement and each term thereof shall
be subject to and governed by the laws of the State of Colorado.

 

  9.4.   Severability.  If any portion of this Employment Agreement shall be,
for any reason, invalid or unenforceable, the remaining portion or portions
shall nevertheless be valid, enforceable and effective unless to do so would
clearly violate the present legal and valid intention of the parties hereto.

 

  9.5.   Entire Agreement.  This Employment Agreement constitutes the entire
agreement between the parties and contains all of the agreements between the
parties with respect to the subject matter hereof. This Employment Agreement
supersedes any and all other agreements, either oral or written, between the
parties hereto with respect to the subject matter hereof.

 

  9.6.   Amendment.  No change or modification of this Employment Agreement
shall be valid unless the same shall be in writing and signed by Mathews and a
duly authorized officer of J.D. Edwards. No waiver of any provision of this
Employment Agreement shall be valid unless in writing and signed by the party or
parties to be charged.

 

Page 6 of 8



--------------------------------------------------------------------------------

 

  9.7.   Benefit.  This Employment Agreement shall be binding upon and inure to
the benefit of J.D. Edwards and Mathews and their respective successors, heirs,
legal representatives and permitted assigns. This Employment Agreement is hereby
executed as of the date set forth above.

 

This Employment Agreement must be executed by Richard Mathews and J.D. Edwards
by May 30, 2003, or the agreement will become null and void and of no effect.

 

 

J.D. EDWARDS & COMPANY

     

Richard Mathews

By:

 

/s/ Richard G. Snow

--------------------------------------------------------------------------------

     

By:

 

/s/    Richard Mathews

--------------------------------------------------------------------------------

   

(Authorized Signature)

         

Richard Mathews

6826962

   

Vice President, General Counsel

--------------------------------------------------------------------------------

               

& Secretary

--------------------------------------------------------------------------------

           

 

 

 

Page 7 of 8



--------------------------------------------------------------------------------

 

SCHEDULE OF ATTACHMENTS

 

ATTACHMENT A – JOB DESCRIPTION

ATTACHMENT B – SEPARATION AGREEMENT

ATTACHMENT C – CONFIDENTIALITY AND NON-SOLICITATION

ATTACHMENT D – INDEMNIFICATION AGREEMENT

ATTACHMENT E – DIRECT COMPETITORS

 

Page 8 of 8



--------------------------------------------------------------------------------

Attachment A

Job Description

JDEDWARDS

 

Sr. Vice President, International

 

--------------------------------------------------------------------------------

 

Summary:  Oversee all activities relating to the sale of the company’s products
and services outside of the Americas.

 

FLSA Status:

 

  

        Exempt

 

Job Level

 

  

        SVP

 

Job Group

 

  

        Executive

 

Reports to:

  

        CEO

 

--------------------------------------------------------------------------------

 

Duties and Responsibilities:

 

1.   Develop international sales and service strategies, policies, and programs.

 

2.   Ensure the efforts of international sales and services personnel align with
corporate objectives.

 

3.   Direct the international organization in accomplishing profit and return on
investment goals.

 

4.   Represent company in relations with major customers, suppliers, government
agencies, etc.

 

5.   P&L responsibilities for international organization.

 

6.   Other duties as assigned.

 

Educational and Experience Requirements:  Bachelor’s degree in business,
engineering, sales or marketing; advanced degree in business or its equivalent,
helpful. Typically requires a minimum 15+ years in high technology business
functions, including 10 to 12+ years sales management experience. In some cases,
where there is a demonstrated record of high performance, actual years of
experience may be less.

 

Completed by: Kate Waggoner

Date: February 24, 2003

 

1



--------------------------------------------------------------------------------

 

Attachment B

SEPARATION AGREEMENT

 

This Separation Agreement (referred to as “the Agreement”) is made by and
between J.D. Edwards & Company, J.D. Edwards World Solutions Company and J.D.
Edwards World Source Company (collectively “J.D. Edwards”), corporations having
their principal place of business at 7601 Technology Way, Denver, Colorado
80237, and                                      (referred to as “You” and by
“Your”). You and J.D. Edwards are each referred to as a “party” and both are
referred to as “parties.”

 

Whereas, Your employment with J.D. Edwards has been or will be, as the case may
be, terminated effective                      (the “Elimination Date”); and
Whereas, You and J.D. Edwards desire to resolve any and all claims and disputes
between You and J.D. Edwards, including, without limitation, those related to
Your employment by, or separation from, J.D. Edwards or alleged representations,
contracts, and agreements (written, oral, or implied) regarding Your employment
by J.D. Edwards; and

 

In consideration of the mutual promises expressed herein and the payment to be
made to You, You and J.D. Edwards agree as follows:

 

1.  Payments.   No later than twenty (20) calendar days following the date this
signed Agreement is received by J.D. Edwards J.D. Edwards will pay You the gross
sum of USD    , which amount represents a separation bonus of XX weeks (the
period beginning on the Elimination Date and continuing for this number of weeks
(the “Severance Period”)) of Your salary and any bonuses due and payable through
the Elimination Date. If you so elect, Your medical, dental, and vision coverage
will continue through the end of the month of your Elimination Date. You may
continue Your coverage further, through the end of the Severance Period, by
paying the employee portion of your premiums during Your Severance Period,
during which period J.D. Edwards shall continue to pay the employer portion of
Your premiums. Following your Severance Period, You may continue your
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) coverage by paying the
full COBRA premiums for such coverage until Your coverage under COBRA
terminates. The parties expressly agree that the payments made under this
section exceed any compensation or benefits that You would otherwise be entitled
to if You had not executed this Agreement. The payments will be reduced by any
amounts owed J.D. Edwards, amounts that J.D. Edwards may be responsible for on a
J.D. Edwards company program charge card, and the amount of applicable taxes
withheld by J.D. Edwards, which will be withheld at the supplemental tax rate.
If you become re-employed by J.D. Edwards within the Severance Period, You shall
return to J.D. Edwards on a pro-rated basis any amounts paid under this
Agreement. For example, if You receive USD8,000 under this Agreement, Your
Severance Period is four months, and you begin re-employment with J.D. Edwards
two months after the Elimination Date, You shall pay J.D. Edwards USD4,000
through payroll deduction or other means. J.D. Edwards shall also provide You
with outplacement services at no charge to You.

 

2.  Release.  You irrevocably and unconditionally release and forever discharge
J.D. Edwards, J.D. Edwards’ past and present directors, officers, shareholders,
employees, successors, attorneys, agents, representatives, and assigns (each a
“Releasee”) from any and all liabilities, claims (including attorneys’ fees),
demands, rights, and causes of actions, whether known or unknown, that You may
have or claim to have against any Releasee, including, without limitation, those
relating to Your employment by, or separation from, J.D. Edwards. Without
limiting the generality of this section, and by way of example and not
limitation, this section shall specifically apply to rights and claims under:
Title VII of the Civil Rights Act of 1964 as amended, the Age Discrimination in
Employment Act (ADEA) of 1967, as amended, the Older Worker Benefit Protection
Act, the Civil Rights Acts of 1866 and 1871, the Civil Rights Act of 1991, the
Rehabilitation Act of 1973, Executive Order 11246, the Equal Pay Act of 1963,
the Americans with Disabilities Act, breach of contract, defamation, infliction
of emotional distress, wrongful discharge, breach of a covenant of good faith
and fair dealing, and any other federal, state or local statute, law, ordinance,
regulation, order or principle of law. By signing this Agreement, You represent
that You have not filed nor caused to be filed, nor will you file except with
respect to future charges under the Age Discrimination in Employment Act or
Older Workers Benefit Protection Act, any charge, complaint, lawsuit, or other
claim (collectively “Claims”) against any Releasee and You specifically waive
the right to recover any remedies, monetary or otherwise, that might be
available if You file any such Claims. This Agreement may be used by any
Releasee as a complete defense to any Claims asserted by You or anyone on Your
behalf against a Releasee. If You or anyone on Your behalf violates this section
of the Agreement, You shall pay all costs and expenses (including reasonable
attorneys’ fees) incurred by a Releasee in defending against the claims.

 

3.  Mistake.  You understand that, after the date of this Agreement, You may
discover facts different from, or in addition to, those which You now know or
believe to be true with respect to the claims released or waived above and that,
as part of the consideration contained in this Agreement, You expressly assume
the risk that the Agreement was made on the basis of Your mistake or mistakes of
any nature whatsoever. You intend that this Agreement shall not be rescinded,
reformed, modified, voided, or changed in any way on the basis of any mistake or
mistakes made by You whatsoever.

 

4.  No Liability.  The Payment is not intended to be, and shall not be construed
as, an admission of liability or wrongdoing on the part of any Releasee. No
Releasees have admitted, nor do they admit, that they engaged in any wrongful or
unlawful act, or that they violated any federal, state, or local statute, law,
regulation, ordinance, order, or principle of law, and further expressly deny
such violation.

 

5.  Future Cooperation/Noncompete.  You shall cooperate, at J.D. Edwards’
expense, with J.D. Edwards in connection with any legal proceeding in which J.D.
Edwards is or may become a party. In consideration of the payments set forth
above, You agree not to perform services as an employee, consultant, or
contractor with any of Ariba, Microsoft, i2, IFS, Intentia, Lawson, Manugistics,
Onyx, Oracle, Paragon, Peoplesoft, Pixotel, QAD, SAP, Siebel, and Synquest for a
period of one (1) year from the Effective Date of this Agreement.

 

6.  Effect on existing agreements.  Notwithstanding this Agreement, the limited
specific provisions of any agreements between You and J.D. Edwards relating to
confidentiality, unfair competition, noncompetition, employee solicitations,
inventions, and stock options are

 

1



--------------------------------------------------------------------------------

Attachment B

 

unaffected and remain in full force and effect. All other provisions of all
other agreements between You and J.D. Edwards shall be superseded and become
null and void upon the effective date of this Agreement. Effective two (2)
business days after J.D. Edwards’ earning announcement of the results for the
full quarter following your departure, You are hereby released from any
obligations you may have under the J.D. Edwards’ insider trading policy. You
shall promptly return to J.D. Edwards all J.D. Edwards’ property.

 

7.  Confidentiality/Non-disparagement.  You shall not disclose the existence,
facts, or terms of this Agreement to anyone other than Your immediate family,
accountants, attorneys, or financial or tax advisors who have been advised of,
and agree to maintain, its confidentiality. You shall not do or say anything
that portrays J.D. Edwards or their management, employees, products, or services
in a negative light.

 

8.  Miscellaneous.  This Agreement constitutes the complete and exclusive
agreement between the parties concerning the subject matter hereof and
supersedes any prior communication regarding such subject matter. This Agreement
may not be canceled or modified unless in writing signed by You and a more
senior officer of J.D. Edwards. Any waiver of any default or breach of this
Agreement shall be effective only if in writing and signed by an authorized
representative of the party providing the waiver. No such waiver shall be deemed
to be a waiver of any other or subsequent breach or default. In entering into
this Agreement, You represent and warrant that You are not relying, and will not
rely, on any promises, inducements, or representations made by or on behalf any
Releasee with respect to the subject matter of this Agreement. This Agreement
shall be binding on and shall inure to the benefit of the parties and their
respective heirs, legal representatives, successors, assigns, directors,
officers, agents, and employees. This Agreement will be governed by the internal
laws of the State of Colorado, without regard to conflict of law principles. If
any judicial or administrative authority determines that any term of this
Agreement is invalid or illegal, such determination shall not apply to the
remaining terms of this Agreement and all remaining provisions of this Agreement
shall remain in full force and effect.

 

YOU HAVE FULLY READ, UNDERSTAND THE SIGNIFICANCE AND CONSEQUENCES OF, AND FREELY
AGREE TO BE BOUND BY THIS AGREEMENT. YOU HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY REGARDING THE PURPOSE AND EFFECT OF THIS AGREEMENT BEFORE SIGNING.

 

 

J.D. EDWARDS

       

By

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

(Authorized Signature)

     

(Your Signature)

         

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

(Print or Type Name)

     

(Print or Type Name)

         

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

(Title)

     

(Print Address)

                 

--------------------------------------------------------------------------------

       

(Date)

 

[***USE BELOW WHEN YOU ARE NOT WITNESSING SIGNATURE]

 

         

STATE OF                      )

         

                                         ) ss

         

COUNTY OF                  )

                     

SUBSCRIBED AND SWORN TO before me this        day of
                                    , 20         by
                                 .

         

Witness my hand and official seal.

         

My commission expires:                              .

                     

                                                                              
              

         

Notary Public

 

2



--------------------------------------------------------------------------------

Attachment C

 

JDEdwards®

 

One Technology Way

Denver, Colorado 80237

 

EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS, AND NON-SOLICITATION AGREEMENT

 

This Employee Proprietary Information, Inventions, Non-competition, and
Non-solicitation Agreement (“Agreement”) is made in consideration for my
employment or continued employment by J.D. Edwards & Co or its subsidiaries or
affiliates (collectively “J.D. Edwards”), and the compensation now and hereafter
paid to me. I hereby agree as follows:

 

1.    NONDISCLOSURE.

 

1.1 Recognition of J.D. Edwards’ Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon, or publish any of J.D. Edwards’ Proprietary
Information (defined below), except as such disclosure, use, or publication may
be required by my work for J.D. Edwards or an officer of J.D. Edwards authorizes
such in writing. I will obtain J.D. Edwards’ written approval before publishing
or submitting for publication any material that relates to my work at J.D.
Edwards and/or incorporates any Proprietary Information. I hereby assign to J.D.
Edwards any rights I may have or acquire in such Proprietary Information and
recognize that all Proprietary Information shall be the sole property of J.D.
Edwards and its assigns.

 

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data, or information of J.D.
Edwards. By way of illustration, but not limitation, “Proprietary Information”
includes: (a) trade secrets, inventions, ideas, processes, formulas, source and
object codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques (hereinafter collectively
referred to as “Inventions”); (b) information regarding research, development,
new products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of J.D.
Edwards. Notwithstanding the preceding sentence, I am free to use information
which is generally known in the trade or industry that is not gained as result
of a breach of this Agreement and my own, skill, knowledge, know-how, and
experience to whatever extent and in whichever way I wish.

 

1.3 Third Party Information. I understand that J.D. Edwards has received and in
the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty of J.D. Edwards to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During my employment and thereafter, I will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than J.D. Edwards personnel who need to know such information in connection with
their work for J.D. Edwards) or use, except in connection with my work for J.D.
Edwards, Third Party Information unless authorized by an officer of J.D. Edwards
in writing.

 

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by J.D. Edwards I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of J.D. Edwards any unpublished documents or any
property belonging to any former employer or other person unless consented to in
writing by that former employer or person. I will use in the performance of my
duties only information that is generally known and used by persons with
training and experience comparable to my own, that is common knowledge in the
industry or otherwise legally in the public domain, or that is otherwise
provided or developed by J.D. Edwards.

 

2.    ASSIGNMENT OF INVENTIONS.

 

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, and other intellectual property rights throughout the
world.

 

2.2 Prior Inventions. Inventions, patented or unpatented, which I made prior to
my employment with J.D. Edwards, are excluded from this Agreement. To preclude
any uncertainty, I have set forth on the last page of this Agreement a complete
list of all Inventions that I have, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to practice prior to the my employment with J.D. Edwards, that I consider to be
my property or other’s property and that I wish to have excluded from the scope
of this Agreement (collectively referred to as “Prior Inventions”). If
disclosure of any such Prior Invention would violate any prior confidentiality
agreement, I understand that I am not to list such Prior Inventions below but am
only to disclose a cursory name for each such invention, the party to whom it
belongs, and that full disclosure as to such inventions has not been made for
that reason. A space is provided below for such purpose. If no such disclosure
is attached, I represent that there are no Prior Inventions. If, in the course
of my employment with J.D. Edwards, I incorporate a Prior Invention into a J.D.
Edwards product, process or machine, J.D. Edwards is hereby granted a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the preceding
sentence, I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any J.D. Edwards Inventions without J.D. Edwards’ prior
written consent.

 

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to J.D. Edwards (or to a third party including, without limitation,
the United States, as directed by J.D. Edwards) all my right, title and interest
in and to any and all Inventions (and all Proprietary Rights with respect
thereto) whether or not patentable or registrable under copyright or similar
statutes, made or conceived or reduced to practice or learned by me, either
alone or jointly with others, during my employment with J.D. Edwards. Inventions
assigned to J.D. Edwards, or to a third party as directed by J.D. Edwards
pursuant to this Section 2, (collectively “J.D. Edwards Inventions”).

 

2.4 Nonassignable Inventions. In the event of a specifically applicable state
law, regulation, rule, or public policy that prohibits assignment (“Specific
Inventions Law”), this Agreement will not require assignment of any invention
which qualifies for protection under a Specific Inventions Law because any such
invention was developed entirely on my own time without using J.D. Edwards’
equipment, supplies, facilities, or trade secrets and neither related to J.D.
Edwards’ actual or anticipated business, research or development, nor resulted
from work performed by me for J.D. Edwards. In the absence of a Specific
Inventions Law, the preceding sentence will not apply.

 

2.5 Obligation to Keep J.D. Edwards Informed. During my employment and for six
months thereafter, I will promptly disclose to J.D. Edwards fully and in writing
all Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others. At the time of each such disclosure, I will advise J.D.
Edwards in writing of any Inventions that I believe qualify for protection under
a Specific Inventions Law; and I will at that time provide to J.D. Edwards in
writing all evidence necessary to substantiate that belief. J.D. Edwards will
keep in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to J.D.
Edwards pursuant to this Agreement relating to Inventions that qualify for
Specific Inventions Law protection. I will preserve the confidentiality of any
Invention that does not qualify for Specific Inventions Law protection.

 

2.6 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

 

2.7 Enforcement of Proprietary Rights. I will assist J.D. Edwards to obtain, and
enforce Proprietary Rights relating to J.D. Edwards Inventions in any and all
countries. To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as J.D. Edwards may
reasonably request for use in applying for, obtaining, and enforcing such
Proprietary Rights and the assignment thereof. In addition, I will execute
assignments of such Proprietary Rights to J.D. Edwards or its designee. I will
assist J.D. Edwards with respect to Proprietary Rights relating to such J.D.
Edwards Inventions in any and all countries beyond the termination of my
employment, but J.D. Edwards shall compensate me at a reasonable rate after my
termination for the time actually spent by me on such assistance. If J.D.
Edwards is unable, after reasonable effort, to secure my signature on any
document needed in connection with the actions specified in the preceding
paragraph, I hereby irrevocably appoint J.D. Edwards and its d officers and
agents as my agent and attorney in fact, which appointment is coupled with an
interest, to act in my behalf to execute, verify and file any such documents and
to do all other acts to further the purposes of the preceding paragraph as if
executed by me. I hereby waive and quitclaim to J.D. Edwards any and all claims
which I now or may hereafter have for infringement of any Proprietary Rights
assigned hereunder to J.D. Edwards.

 

3.    NO CONFLICTS OR SOLICITATION. I acknowledge that during my employment I
will have access to and knowledge of Proprietary Information. To protect J.D.
Edwards’ Proprietary Information, I agree that during of my employment by J.D.
Edwards I will not, without J.D. Edwards’ express written consent, engage in any
other employment or business activity directly related to the business in which
J.D. Edwards is now or becomes involved, nor will I engage in any other
activities which conflict with my obligations to J.D. Edwards. During my
employment by J.D. Edwards and continuing one year after, I will not (a)
directly or indirectly induce any employee of J.D. Edwards to terminate or
negatively alter his or her relationship with J.D. Edwards or (b) solicit the
business of any customer of J.D. Edwards (other than on behalf of J.D. Edwards)
or (c) induce any supplier, vendor, consultant or independent contractor of J.D.
Edwards to terminate or negatively alter his, her or its relationship with J.D.
Edwards. If any restriction set forth in this Section is found to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

 

4.    RECORDS. I agree to keep records (in the form of notes, sketches, drawings
and in any other form that may be required by J.D. Edwards) of all Proprietary
Information developed by me and all Inventions made by me during my employment
at J.D. Edwards, which records shall be available to and remain the sole
property of J.D. Edwards.

 

1



--------------------------------------------------------------------------------

 

Attachment C

 

5.    NO CONFLICTING OBLIGATION. I represent that my performance of this
Agreement and as an employee of J.D. Edwards does not and will not breach any
agreement to keep in confidence information acquired by me in confidence or in
trust prior to my employment by J.D. Edwards. I have not entered into, and I
will not enter into, any agreement either written or oral in conflict with my
employment with J.D. Edwards.

 

6.    RETURN OF COMPANY MATERIALS. When I leave the employ of J.D. Edwards, I
will deliver to J.D. Edwards any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any J.D. Edwards
Inventions, Third Party Information, or Proprietary Information. I further agree
that any property situated on J.D. Edwards’ premises or owned by J.D. Edwards,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by J.D. Edwards personnel at any time with or without
notice.

 

7.    LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of J.D. Edwards, J.D. Edwards shall have the right to enforce this
Agreement by injunction, specific performance or other equitable relief, without
bond and without prejudice to any other rights and remedies that J.D. Edwards
may have for a breach of this Agreement.

 

8.    NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified in this Agreement or at such other
address as the party shall specify in writing. Such notice shall be deemed given
upon personal delivery to the appropriate address or if sent by certified or
registered mail, three days after the date of mailing.

 

9.    NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of J.D.
Edwards, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

 

10.    GENERAL PROVISIONS.

 

10.1 Governing Law. This Agreement will be governed by and construed according
to the internal laws of the State of Colorado.

 

10.2 Severability. In case any of the provisions of this Agreement shall be held
to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. If r, any of the provisions of this
Agreement shall be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law, as it
shall then appear.

 

10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of J.D. Edwards, its successors, and its assigns.

 

10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by J.D. Edwards to any
successor in interest or other assignee.

 

10.5 Employment. I agree that my employment is at-will which means I or the
company each have the right to terminate my employment at will, with or without
advanced notice and with or without cause. I further agree and understand that
nothing in this Agreement shall confer any right to continuation of employment
by J.D. Edwards, nor shall it interfere in any way with my right or J.D.
Edwards’ right to terminate my employment at any time, with or without cause.

 

10.6 Waiver. No waiver by J.D. Edwards of any breach of or of any right of this
Agreement shall be a waiver of any preceding or succeeding breach or of any
other right. J.D. Edwards shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 

10.7 Entire Agreement. The obligations pursuant to Sections 1 through 3 and
Sections 5 and 6 (including all subparts) of this Agreement shall apply to any
time during which I was previously employed, or am in the future employed, by
J.D. Edwards as a consultant if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior discussions between us. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged. Any subsequent change in my duties or compensation will not
affect the validity or scope of this Agreement

 

This Agreement shall be effective as of the first day of my employment with J.D.
Edwards, namely                             , 20        .

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT THE SECTION BELOW ON PRIOR INVENTIONS.

 

Dated:

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Signature

  

Address

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Printed Name

    

 

--------------------------------------------------------------------------------

 

 

PRIOR INVENTIONS

 

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements that have been made or conceived or first reduced to
practice by me alone or jointly with others prior to my engagement by J.D.
Edwards:

 

¨ No inventions or improvements.

 

¨ See below:

 

¨ Additional sheets attached.

 

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

Invention or Improvement                    Party(ies)        Relationship

 

1.

 

2.

 

3.

 

¨ Additional sheets attached.

 

2



--------------------------------------------------------------------------------

Attachment D

 

J.D. EDWARDS & COMPANY

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is effective as of
                                         , by and between

J.D. Edwards & Company, a Delaware corporation (the “Company”), and
                                                      (“Indemnitee”).

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its related
entities;

 

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and the
advancement of expenses to, Indemnitee to the maximum extent permitted by law;

 

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s directors, officers, employees,
agents and fiduciaries, the significant increases in the cost of such insurance
and the general reductions in the coverage of such insurance;

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited; and

 

WHEREAS, in view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified and advanced expenses by the Company as set
forth herein;

 

NOW, THEREFORE, the Company and Indemnitee hereby agree as set forth below.

 

1 .    Certain Definitions.

 

(a)    “Change in Control” shall mean, and shall be deemed to have occurred if,
on or after the date of this Agreement, (i) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company acting in such capacity
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, becomes the “beneficial owner” (as defined in Rule 13 d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the total voting power represented by the Company’s then
outstanding Voting Securities (as defined below), (ii) during any period

 

1



--------------------------------------------------------------------------------

Attachment D

 

of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the stockholders
of the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company’s assets.

 

(b)    “Claim” shall mean with respect to a Covered Event (as defined below):
any threatened, pending or completed action, suit, proceeding or alternative
dispute resolution mechanism, or any hearing, inquiry or investigation that
Indemnitee in good faith believes might lead to the institution of any such
action, suit, proceeding or alternative dispute resolution mechanism, whether
civil, criminal, administrative, investigative or other.

 

(c)    References to the “Company” shall include, in addition to J.D. Edwards &
Company, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which J.D. Edwards &
Company (or any of its wholly-owned subsidiaries) is a party which, if its
separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

(d)    “Covered Event” shall mean any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company, or any subsidiary of the Company, or is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, trust or other enterprise, or
by reason of any action or inaction on the part of Indemnitee while serving in
such capacity.

 

2



--------------------------------------------------------------------------------

 

Attachment D

 

(e)    “Expenses” shall mean any and all expenses (including attorneys’ fees and
all other costs, expenses and obligations incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, any
action, suit, proceeding, alternative dispute resolution mechanism, hearing,
inquiry or investigation), judgments, fines, penalties and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld), actually and reasonably incurred,
of any Claim and any federal, state, local or foreign taxes imposed on the
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement.

 

(f)    “Expense Advance” shall mean a payment to Indemnitee pursuant to Section
3 of Expenses in advance of the settlement of or final judgment in any action,
suit, proceeding or alternative dispute resolution mechanism, hearing, inquiry
or investigation which constitutes a Claim.

 

(g)    “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(d) hereof, who shall not
have otherwise performed services for the Company or Indemnitee within the last
three years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements).

 

(h)    References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

 

(i)    “Reviewing Party” shall mean, subject to the provisions of Section 2(d),
any person or body appointed by the Board of Directors in accordance with
applicable law to review the Company’s obligations hereunder and under
applicable law, which may include a member or members of the Company’s Board of
Directors, Independent Legal Counsel or any other person or body not a party to
the particular Claim for which Indemnitee is seeking indemnification.

 

(j)    “Section” refers to a section of this Agreement unless otherwise
indicated.

 

(k)    “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.

 

3



--------------------------------------------------------------------------------

 

Attachment D

 

2.    Indemnification.

 

(a)    Indemnification of Expenses. Subject to the provisions of Section 2(b)
below, the Company shall indemnify Indemnitee for Expenses to the fullest extent
permitted by law if Indemnitee was or is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, any Claim (whether by reason of or arising in part out of a
Covered Event), including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses.

 

(b)    Review of Indemnification Obligations. Notwithstanding the foregoing, in
the event any Reviewing Party shall have determined (in a written opinion in any
case in which Independent Legal Counsel is the Reviewing Party) that Indemnitee
is not entitled to be indemnified hereunder under applicable law, (i) the
Company shall have no further obligation under Section 2(a) to make any payments
to Indemnitee not made prior to such determination by such Reviewing Party, and
(ii) the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all Expenses theretofore paid in
indemnifying Indemnitee; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee is entitled to be indemnified hereunder
under applicable law, any determination made by any Reviewing Party that
Indemnitee is not entitled to be indemnified hereunder under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expenses theretofore paid in indemnifying Indemnitee until a
final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or lapsed). Indemnitee’s
obligation to reimburse the Company for any Expenses shall be unsecured and no
interest shall be charged thereon.

 

(c)    Indemnitee Rights on Unfavorable Determination; Binding Effect. If any
Reviewing Party determines that Indemnitee substantively is not entitled to be
indemnified hereunder in whole or in part under applicable law, Indemnitee shall
have the right to commence litigation seeking an initial determination by the
court or challenging any such determination by such Reviewing Party or any
aspect thereof, including the legal or factual bases therefore, and, subject to
the provisions of Section 15, the Company hereby consents to service of process
and to appear in any such proceeding. Absent such litigation, any determination
by any Reviewing Party shall be conclusive and binding on the Company and
Indemnitee.

 

(d)    Selection of Reviewing Party: Change in Control. If there has not been a
Change in Control, any Reviewing Party shall be selected by the Board of
Directors, and if there has been such a Change in Control (other than a Change
in Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control), any
Reviewing Party with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnification of Expenses under this Agreement or any
other agreement or under the

 

4



--------------------------------------------------------------------------------

 

Attachment D

 

Company’s certificate of incorporation or bylaws as now or hereafter in effect,
or under any other applicable law, if desired by Indemnitee, shall be
Independent Legal Counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld). Such counsel, among other
things, shall render its written opinion to the Company and Indemnitee as to
whether and to what extent Indemnitee would be entitled to be indemnified
hereunder under applicable law and the Company agrees to abide by such opinion.
The Company agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.
Notwithstanding any other provision of this Agreement, the Company shall not be
required to pay Expenses of more than one Independent Legal Counsel in
connection with all matters concerning a single Indemnitee, and such Independent
Legal Counsel shall be the Independent Legal Counsel for any or all other
Indemnitees unless (i) the Company otherwise determines or (ii) any Indemnitee
shall provide a written statement setting forth in detail a reasonable objection
to such Independent Legal Counsel representing other Indemnitees.

 

(e)    Mandatory Payment of Expenses. Notwithstanding any other provision of
this Agreement other than Section 10 hereof, to the extent that Indemnitee has
been successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim, Indemnitee
shall be indemnified against all Expenses incurred by Indemnitee in connection
therewith.

 

3.    Expense Advances.

 

(a)    Obligation to Make Expense Advances. The Company shall make Expense
Advances to Indemnitee upon receipt of a written undertaking by or on behalf of
the Indemnitee to repay such amounts if it shall ultimately be determined that
the Indemnitee is not entitled to be indemnified therefore by the Company.

 

(b)    Form of Undertaking. Any written undertaking by the Indemnitee to repay
any Expense Advances hereunder shall be unsecured and no interest shall be
charged thereon.

 

(c)    Determination of Reasonable Expense Advances. The parties agree that for
the purposes of any Expense Advance for which Indemnitee has made written demand
to the Company in accordance with this Agreement, all Expenses included in such
Expense Advance that are certified by affidavit of Indemnitee’s counsel as being
reasonable shall be presumed conclusively to be reasonable.

 

4.    Procedures for Indemnification and Expense Advances.

 

(a)    Timing of Payment. All payments of Expenses (including without limitation
Expense Advances) by the Company to the Indemnitee pursuant to this Agreement
shall be made to the fullest extent permitted by law as soon as practicable

 

5



--------------------------------------------------------------------------------

 

Attachment D

 

after written demand by Indemnitee therefore is presented to the Company, but in
no event later than forty-five (45) business days after such written demand by
Indemnitee is presented to the Company, except in the case of Expense Advances,
which shall be made no later than twenty (20) business days after such written
demand by Indemnitee is presented to the Company.

 

(b)    Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified or Indemnitee’s right to
receive Expense Advances under this Agreement, give the Company notice in
writing as soon as practicable of any Claim made against Indemnitee for which
indemnification will or could be sought under this Agreement. Notice to the
Company shall be directed to the Chief Executive Officer of the Company at the
address shown on the signature page of this Agreement (or such other address as
the Company shall designate in writing to Indemnitee). In addition, Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within Indemnitee’s power.

 

(c)    No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by this Agreement or applicable
law. In addition, neither the failure of any Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
this Agreement or applicable law, shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief. In connection with any
determination by any Reviewing Party or otherwise as to whether the Indemnitee
is entitled to be indemnified hereunder, the burden of proof shall be on the
Company to establish that Indemnitee is not so entitled.

 

(d)    Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 4(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Claim in accordance
with the terms of such policies.

 

(e)    Selection of Counsel. In the event the Company shall be obligated
hereunder to provide indemnification for or make any Expense Advances with
respect to the Expenses of any Claim, the Company, if appropriate, shall be
entitled to assume the

 

6



--------------------------------------------------------------------------------

 

Attachment D

 

defense of such Claim with counsel approved by Indemnitee (which approval shall
not be unreasonably withheld) upon the delivery to Indemnitee of written notice
of the Company’s election to do so. After delivery of such notice, approval of
such counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees or
expenses of separate counsel subsequently employed by or on behalf of Indemnitee
with respect to the same Claim; provided, however, that (i) Indemnitee shall
have the right to employ Indemnitee’s separate counsel in any such Claim at
Indemnitee’s expense and (ii) if (A) the employment of separate counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, or (C) the Company
shall not continue to retain such counsel to defend such Claim, then the fees
and expenses of Indemnitee’s separate counsel shall be Expenses for which
Indemnitee may receive indemnification or Expense Advances hereunder.

 

5.    Additional Indemnification Rights; Nonexclusivity.

 

(a)    Scope. The Company hereby agrees to indemnify the Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by the other provisions of this Agreement, the
Company’s certificate of incorporation, the Company’s bylaws or by statute. In
the event of any change after the date of this Agreement in any applicable law,
statute or rule which expands the right of a Delaware corporation to indemnify a
member of its board of directors or an officer, employee, agent or fiduciary, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify a member of its board of directors or an
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder except as set forth in Section 10(a) hereof.

 

(b)    Nonexclusivity. The indemnification and the payment of Expense Advances
provided by this Agreement shall be in addition to any rights to which
Indemnitee may be entitled under the Company’s certificate of incorporation, its
bylaws, any other agreement, any vote of stockholders or disinterested
directors, the General Corporation Law of the State of Delaware, or otherwise.
The indemnification and the payment of Expense Advances provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though subsequent thereto
Indemnitee may have ceased to serve in such capacity.

 

6.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under

 

7



--------------------------------------------------------------------------------

Attachment D

 

any insurance policy, provision of the Company’s certificate of incorporation,
bylaws or otherwise) of the amounts otherwise payable hereunder.

 

7.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.

 

8.    Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that
in certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

 

9.    Liability Insurance. To the extent the Company maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
Indemnitee shall be covered by such policies in such a manner as to provide
Indemnitee the same rights and benefits as are provided to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, agents or fiduciaries, if Indemnitee
is not an officer or director but is a key employee, agent or fiduciary.

 

10.    Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

(a)    Excluded Action or Omissions. To indemnify Indemnitee for Expenses
resulting from acts, omissions or transactions for which Indemnitee is
prohibited from receiving indemnification under this Agreement or applicable
law; provided, however, that notwithstanding any limitation set forth in this
Section 10(a) regarding the Company’s obligation to provide indemnification,
Indemnitee shall be entitled under Section 3 to receive Expense Advances
hereunder with respect to any such Claim unless and until a court having
jurisdiction over the Claim shall have made a final judicial determination (as
to which all rights of appeal therefrom have been exhausted or lapsed) that
Indemnitee has engaged in acts, omissions or transactions for which Indemnitee
is prohibited from receiving indemnification under this Agreement or applicable
law.

 

(b)    Claims Initiated by Indemnitee. To indemnify or make Expense Advances to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, counterclaim or crossclaim, except (i) with respect
to actions or proceedings brought to establish or enforce a right to

 

8



--------------------------------------------------------------------------------

Attachment D

 

indemnification under this Agreement or any other agreement or insurance policy
or under the Company’s certificate of incorporation or bylaws now or hereafter
in effect relating to Claims for Covered Events, (ii) in specific cases if the
Board of Directors has approved the initiation or bringing of such Claim, or
(iii) as otherwise required under Section 145 of the Delaware General
Corporation Law (relating to indemnification of officers, directors, employees
and agents; and insurance), regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification or insurance recovery, as the
case may be.

 

(c)    Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by
the Indemnitee with respect to any action instituted (i) by Indemnitee to
enforce or interpret this Agreement, if a court having jurisdiction over such
action determines as provided in Section 13 that each of the material assertions
made by the Indemnitee as a basis for such action was not made in good faith or
was frivolous, or (ii) by or in the name of the Company to enforce or interpret
this Agreement, if a court having jurisdiction over such action determines as
provided in Section 13 that each of the material defenses asserted by Indemnitee
in such action was made in bad faith or was frivolous.

 

(d)    Claims Under Section 1641. To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute; provided, however, that
notwithstanding any limitation set forth in this Section 10(d) regarding the
Company’s obligation to provide indemnification, Indemnitee shall be entitled
under Section 3 to receive Expense Advances hereunder with respect to any such
Claim unless and until a court having jurisdiction over the Claim shall have
made a final judicial determination (as to which all rights of appeal therefrom
have been exhausted or lapsed) that Indemnitee has violated said statute.

 

11.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

12.    Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors, assigns (including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director,

 

9



--------------------------------------------------------------------------------

Attachment D

 

officer, employee, agent or fiduciary (as applicable) of the Company or of any
other enterprise at the Company’s request.

 

13.    Expenses Incurred in Action Relating to Enforcement or Interpretation. In
the event that any action is instituted by Indemnitee under this Agreement or
under any liability insurance policies maintained by the Company to enforce or
interpret any of the terms hereof or thereof, Indemnitee shall be entitled to be
indemnified for all Expenses incurred by Indemnitee with respect to such action
(including without limitation attorneys’ fees), regardless of whether Indemnitee
is ultimately successful in such action, unless as a part of such action a court
having jurisdiction over such action makes a final judicial determination (as to
which all rights of appeal therefrom have been exhausted or lapsed) that each of
the material assertions made by Indemnitee as a basis for such action was not
made in good faith or was frivolous; provided, however, that until such final
judicial determination is made, Indemnitee shall be entitled under Section 3 to
receive payment of Expense Advances hereunder with respect to such action. In
the event of an action instituted by or in the name of the Company under this
Agreement to enforce or interpret any of the terms of this Agreement, Indemnitee
shall be entitled to be indemnified for all Expenses incurred by Indemnitee in
defense of such action (including without limitation costs and expenses incurred
with respect to Indemnitee’s counterclaims and cross-claims made in such
action), unless as a part of such action a court having jurisdiction over such
action makes a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) that each of the material defenses
asserted by Indemnitee in such action was made in bad faith or was frivolous;
provided, however, that until such final judicial determination is made,
Indemnitee shall be entitled under Section 3 to receive payment of Expense
Advances hereunder with respect to such action.

 

14.    Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and signed for by the party addressed, on the date of such
delivery, or (ii) if mailed by domestic certified or registered mail with
postage prepaid, on the third business day after the date postmarked. Addresses
for notice to either party are as shown on the signature page of this Agreement
or as subsequently modified by written notice.

 

15.    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

 

16.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to

 

10



--------------------------------------------------------------------------------

Attachment D

 

the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including without limitation each
portion of this Agreement containing any provision held to be invalid, void or
otherwise unenforceable, that is not itself invalid, void or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.

 

17.    Choice of Law. This Agreement, and all rights, remedies, liabilities,
powers and duties of the parties to this Agreement, shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws.

 

18.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

19.    Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.

 

20.    Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

 

21.    No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries or affiliated entities.

 

11



--------------------------------------------------------------------------------

 

Attachment D

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

J.D. EDWARDS & COMPANY

By:                                     
                                                       

Name:                                    
                                                 

Title:                                    
                                                     

 

Address:        J.D. Edwards & Company

     One Technology Way

     Denver, CO 80237

AGREED TO AND ACCEPTED BY:

INDEMNITEE

                                                                              
                  

(Signature)

[NAME OF PERSON]

Address                                    
                                            

                                                                              
                   

                                                                              
                   

 

 

 

12



--------------------------------------------------------------------------------

 

Attachment E

 

DIRECT COMPETITORS

OF

J.D. EDWARDS & COMPANY

 

BROAD APPS

--------------------------------------------------------------------------------

 

CRM

--------------------------------------------------------------------------------

 

SUPPLY CHAIN

--------------------------------------------------------------------------------

    

HORIZONTAL

--------------------------------------------------------------------------------

Microsoft

 

Onyx

 

I2

    

Ariba

IFS

 

Pivotel

 

Manugistics

      

Intentia

 

Siebel

 

Paragon

      

Lawson

     

Synquest

      

Oracle

              

PeopleSoft

              

QAD

              

SAP

              

 